Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162039 & (17)                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 162039
                                                                    COA: 353684
                                                                    Livingston CC: 19-025836-FH
  DEVON EDWARD MAAS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 29, 2020 order
  of the Court of Appeals is considered. We DIRECT the Livingston County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal and the motion to remand remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2021
         s0330
                                                                               Clerk